DETAILED ACTION
	This is the first office action on the merits of the instant application subsequent to a request for continued examination filed March 12, 2021, incorporating the submission filed January 22, 2021, wherein claims 1 and 18 are amended.  Claims 1-20 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 18, as amended, introduce the elements “degree of deviation” and “degree of change”, neither of which is found in the application as filed.  Claims 2-17 and 19-20 depend from claims 1 and 18, respectively, and stand rejected therewith.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 4-5, 7-8, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 2013/0013133 A1) in view of Kneuper et al. (US 2015/0261379 A1) and Suiter (US 6,690,299 B1).
Walter teaches, according to claim 1, an apparatus for providing enhanced autopilot mode awareness for a pilot of an aircraft, comprising:
an autopilot control interface that allows the pilot to activate an operational mode of an autopilot system for the aircraft and to set aviation function parameters of the autopilot system (Walter, at least para. [0002], “In one embodiment, a user interface for an integrated autopilot and flight management system for an aircraft includes a plurality of tactical parameter controls for operation of the autopilot and a plurality of strategic parameter controls for operation of the flight management system.  The tactical parameters and the strategic parameters are user-programmable and simultaneously accessible.”); and 
an autopilot status interface that is configured to display, 
the operational mode of the autopilot system (Walter, at least Fig. 2 and para. [0017], “The heading display 41, speed display 43, vertical speed/FPA display 45, and altitude display 47 may define the basic flight control parameters for the aircraft 10 and may default to auto computed values, which may be overridden by crew selection of a manual value.  Such manual entry is controlled by the associated heading selection knob 40, speed selection knob 42, vertical speed/FPA selection knob 44, and altitude selection knob 46.”; each of the displays 41, 43, 45 indicate whether the respective parameter is in a manual or automatic mode), 
a current status of the aviation function parameters that are controlled by the autopilot system (Walter, at least para. [0011], “More specifically, the user interface 30 has a plurality of tactical parameter controls 32 for operation of the autopilot and a plurality of strategic parameter controls 34 for operation of the flight management system.  The tactical parameters and the strategic parameters are user-programmable and simultaneously accessible on the user interface 30 and the user interface 30 allows detailed trajectory information and advisory information to be displayed in conjunction with selections made by the crew on the user interface 30.”), and 
an indicator of anticipated actions by the autopilot system to control the aviation function parameters (Walter, at least para. [0023], “One difference between the first embodiment 10 and the second embodiment 100 is that the inclusion of a current flight mode window 182 as well as a next flight mode window 184, and the interactive navigation display 190, which may display a trajectory, which is the result of crew inputs through the user interface 130.  By way of non-limiting example, the navigation display 190 is illustrated as including an aircraft symbol 192, a predicted flight path 194 having various waypoints 196, and trajectory information 198.”; predicted flight path constitutes an indication of anticipated actions by the autopilot system).
Walter does not expressly teach, but Kneuper et al. teaches, in a touchscreen instrument panel including autopilot operating modes, the interface being configured to display any deviation between the selected aviation function parameters and an actual value of the selected aviation function parameters (Kneuper et al., at least para. [0267], “If in step 776, the selected and actual positions are determined to deviate from one another (i.e., they are not essentially the same position), then method 770 proceeds to step 778 to display a warning signal to indicate that the selected position deviates from the actual position of the control surface.”).  Kneuper et al. further teaches “where the anticipated actions by the autopilot system include the degree of change in the selected aviation function parameter”, as best understood (Kneuper et al., at least para. [0028], “Upon identifying the flight-control surface, the method includes enabling selection of a position change. Based on the position change selection, the method includes verifying a corresponding movement of the flight-control surface to the selected position and displaying an actual position of the flight-control surface on the touch screen device.”).  It would have been obvious to incorporate the teaching of Kneuper et al. into the system of Walter for the purpose of enhancing the safe operation of the autopilot system by alerting flight personnel of problems with responsiveness of control surfaces or other aircraft systems or responses to the automated commands of the autopilot system, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Walter and Kneuper et al. do not expressly teach, but Suiter teaches “where the degree of deviation between the selected aviation function parameters and an actual value of the selected aviation function parameter is displayed on a deviation annunciation indicator located on the autopilot status interface”, as best understood (Suiter col. 6, lines 54-63, “Side view area 68 depicts aircraft reference symbol 74, and may also contain a profile of underlying terrain 76, along the direction of flight. The aircraft's position and surrounding terrain calculations employed for the top view 66 may: similarly be used in side view display area 68. A color scheme similar to that used for the top view 66 may also preferably be used. Side view area 68 is also depicted with vertical deviation indicators 78, showing vertical deviation from the flight plan, glide slope, assigned altitude, or the like. Area 80 is reserved for vertical deviation history.”).  It would have been obvious to incorporate the teaching of Suiter into the system of Walter and Kneuper et al. for the purpose of enhancing the safe operation of the autopilot system by alerting flight personnel of problems with responsiveness of control surfaces or other aircraft systems or responses to the automated commands of the autopilot system, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 4, the autopilot control interface allows the pilot to activate a non-operational mode of the autopilot system for the aircraft that provides operational guidance to the pilot (Walter, at least para. [0017], “During operation, the user interface 30 may receive commands and selections from the flight crew through the tactical parameter controls 32 and strategic parameter controls 34 and may present information to the crew such that the user interface 30 becomes the primary crew interface for all autoflight activity including autopilot and FMS.  The heading display 41, speed display 43, vertical speed/FPA display 45, and altitude display 47 may define the basic flight control parameters for the aircraft 10 and may default to auto computed values, which may be overridden by crew selection of a manual value.”).
Regarding claim 5, the aviation function parameters of the autopilot system comprise flight direction parameters (Walter, at least Fig. 2 and para. [0017], “The heading display 41, speed display 43, vertical speed/FPA display 45, and altitude display 47 may define the basic flight control parameters for the aircraft 10 and may default to auto computed values, which may be overridden by crew selection of a manual value.  Such manual entry is controlled by the associated heading selection knob 40, speed selection knob 42, vertical speed/FPA selection knob 44, and altitude selection knob 46.”).
Regarding claim 7, the aviation function parameters of the autopilot system comprise an altitude preselection function for the aircraft (Walter, at least Fig. 2 and para. [0017], “The heading display 41, speed display 43, vertical speed/FPA display 45, and altitude display 47 may define the basic flight control parameters for the aircraft 10 and may default to auto computed values, which may be overridden by crew selection of a manual value.  Such manual entry is controlled by the associated heading selection knob 40, speed selection knob 42, vertical speed/FPA selection knob 44, and altitude selection knob 46.”).
Regarding claim 8, the aviation function parameters of the autopilot system comprise vertical flight parameters of the aircraft (Walter, at least Fig. 2 and para. [0017], “The heading display 41, speed display 43, vertical speed/FPA display 45, and altitude display 47 may define the basic flight control parameters for the aircraft 10 and may default to auto computed values, which may be overridden by crew selection of a manual value.  Such manual entry is controlled by the associated heading selection knob 40, speed selection knob 42, vertical speed/FPA selection knob 44, and altitude selection knob 46.”).
Regarding claim 11, the vertical flight parameters comprise an altitude hold function that maintains a present altitude of the aircraft (Walter, at least Fig. 2 and para. [0017], “The heading display 41, speed display 43, vertical speed/FPA display 45, and altitude display 47 may define the basic flight control parameters for the aircraft 10 and may default to auto computed values, which may be overridden by crew selection of a manual value.  Such manual entry is controlled by the associated heading selection knob 40, speed selection knob 42, vertical speed/FPA selection knob 44, and altitude selection knob 46.”).
Regarding claim 12, the vertical flight parameters comprise and airspeed hold function that maintains a specific airspeed of the aircraft (Walter, at least Fig. 2 and para. [0017], “The heading display 41, speed display 43, vertical speed/FPA display 45, and altitude display 47 may define the basic flight control parameters for the aircraft 10 and may default to auto computed values, which may be overridden by crew selection of a manual value.  Such manual entry is controlled by the associated heading selection knob 40, speed selection knob 42, vertical speed/FPA selection knob 44, and altitude selection knob 46.”).
Regarding claim 13, the vertical flight parameters comprise a vertical speed hold function that maintains a specific vertical speed of the aircraft (Walter, at least para. [0017], “The heading selection knob 40 may be turned to control movement in the lateral plane, the speed selection knob 42 may be turned to control airspeed or Mach number, the vertical speed/FPA selection knob 44 may be turned to control movement in the vertical plane, and the altitude selection knob 46 may be turned to control vertical movement.”).
Regarding claim 14, the aviation function parameters of the autopilot system comprise lateral flight parameters of the aircraft (Walter, at least Fig. 2 and para. [0017], “The heading display 41, speed display 43, vertical speed/FPA display 45, and altitude display 47 may define the basic flight control parameters for the aircraft 10 and may default to auto computed values, which may be overridden by crew selection of a manual value.  Such manual entry is controlled by the associated heading selection knob 40, speed selection knob 42, vertical speed/FPA selection knob 44, and altitude selection knob 46.”; heading function constitutes a lateral flight parameter).
Regarding claim 16, the lateral flight parameters comprise a heading hold function that maintains a specific heading of the aircraft (Walter, at least Fig. 2 and para. [0017], “The heading display 41, speed display 43, vertical speed/FPA display 45, and altitude display 47 may define the basic flight control parameters for the aircraft 10 and may default to auto computed values, which may be overridden by crew selection of a manual value.  Such manual entry is controlled by the associated heading selection knob 40, speed selection knob 42, vertical speed/FPA selection knob 44, and altitude selection knob 46.”; heading function corresponding to display 41).
Regarding claim 17, the lateral flight parameters comprise a navigation hold function that maintains a specific navigation point of the aircraft (Walter, at least Fig. 2 and para. [0012], “The tactical parameter controls 32 may also include, by way of non-limiting example, a direct to/next waypoint selection window 48, a hold at selection window 50, a required time of arrival at a waypoint selection window 52, an offset flight plan selection window 54, and a data link request selection window 56, all of which may be software generated.”). 

Walter teaches, according to claim 18, a method for providing enhanced autopilot mode awareness for a pilot of an aircraft, comprising: 
activating an autopilot system for the aircraft using an autopilot control interface that allows the pilot to activate an operational mode for the autopilot system (Walter, at least para. [0002], “In one embodiment, a user interface for an integrated autopilot and flight management system for an aircraft includes a plurality of tactical parameter controls for operation of the autopilot and a plurality of strategic parameter controls for operation of the flight management system.  The tactical parameters and the strategic parameters are user-programmable and simultaneously accessible.”); 
setting an aviation function parameter target for the autopilot system with the autopilot control interface (Walter, at least para. [0002], “In one embodiment, a user interface for an integrated autopilot and flight management system for an aircraft includes a plurality of tactical parameter controls for operation of the autopilot and a plurality of strategic parameter controls for operation of the flight management system.  The tactical parameters and the strategic parameters are user-programmable and simultaneously accessible.”); 
displaying, with an autopilot status interface, 
the operational mode of the autopilot system (Walter, at least Fig. 2 and para. [0017], “The heading display 41, speed display 43, vertical speed/FPA display 45, and altitude display 47 may define the basic flight control parameters for the aircraft 10 and may default to auto computed values, which may be overridden by crew selection of a manual value.  Such manual entry is controlled by the associated heading selection knob 40, speed selection knob 42, vertical speed/FPA selection knob 44, and altitude selection knob 46.”; each of the displays 41, 43, 45 indicate whether the respective parameter is in a manual or automatic mode), 
a preview of the aviation function parameter target (Walter, at least para. [0023], “One difference between the first embodiment 10 and the second embodiment 100 is that the inclusion of a current flight mode window 182 as well as a next flight mode window 184, and the interactive navigation display 190, which may display a trajectory, which is the result of crew inputs through the user interface 130.  By way of non-limiting example, the navigation display 190 is illustrated as including an aircraft symbol 192, a predicted flight path 194 having various waypoints 196, and trajectory information 198.”; predicted flight path constitutes a preview of the aviation parameter target), 
a current status of the aviation function parameter target that is controlled by the autopilot system (Walter, at least para. [0011], “More specifically, the user interface 30 has a plurality of tactical parameter controls 32 for operation of the autopilot and a plurality of strategic parameter controls 34 for operation of the flight management system.  The tactical parameters and the strategic parameters are user-programmable and simultaneously accessible on the user interface 30 and the user interface 30 allows detailed trajectory information and advisory information to be displayed in conjunction with selections made by the crew on the user interface 30.”), 
an indicator of anticipated actions by the autopilot system to achieve the aviation function parameter target, and supplemental cues showing progress toward achieving the aviation function parameter target (Walter, at least para. [0023], “One difference between the first embodiment 10 and the second embodiment 100 is that the inclusion of a current flight mode window 182 as well as a next flight mode window 184, and the interactive navigation display 190, which may display a trajectory, which is the result of crew inputs through the user interface 130.  By way of non-limiting example, the navigation display 190 is illustrated as including an aircraft symbol 192, a predicted flight path 194 having various waypoints 196, and trajectory information 198.”; predicted flight path constitutes an indication of anticipated actions by the autopilot 
Walter does not expressly teach, but Kneuper et al. teaches, in a touchscreen instrument panel including autopilot operating modes, the interface being configured to display any deviation between the selected aviation function parameters and an actual value of the selected aviation function parameters (Kneuper et al., at least para. [0267], “If in step 776, the selected and actual positions are determined to deviate from one another (i.e., they are not essentially the same position), then method 770 proceeds to step 778 to display a warning signal to indicate that the selected position deviates from the actual position of the control surface.”).  Kneuper et al. further teaches “where the anticipated actions by the autopilot system include the degree of change in the selected aviation function parameter”, as best understood (Kneuper et al., at least para. [0028], “Upon identifying the flight-control surface, the method includes enabling selection of a position change. Based on the position change selection, the method includes verifying a corresponding movement of the flight-control surface to the selected position and displaying an actual position of the flight-control surface on the touch screen device.”).  It would have been obvious to incorporate the teaching of Kneuper et al. into the system of Walter for the purpose of enhancing the safe operation of the autopilot system by alerting flight personnel of problems with responsiveness of control surfaces or other aircraft systems or responses to the automated commands of the autopilot system, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
as best understood (Suiter col. 6, lines 54-63, “Side view area 68 depicts aircraft reference symbol 74, and may also contain a profile of underlying terrain 76, along the direction of flight. The aircraft's position and surrounding terrain calculations employed for the top view 66 may: similarly be used in side view display area 68. A color scheme similar to that used for the top view 66 may also preferably be used. Side view area 68 is also depicted with vertical deviation indicators 78, showing vertical deviation from the flight plan, glide slope, assigned altitude, or the like. Area 80 is reserved for vertical deviation history.”).  It would have been obvious to incorporate the teaching of Suiter into the system of Walter and Kneuper et al. for the purpose of enhancing the safe operation of the autopilot system by alerting flight personnel of problems with responsiveness of control surfaces or other aircraft systems or responses to the automated commands of the autopilot system, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 19, the supplemental cues are a textual message (Walter, at least para. [0008], “Through use of the cursor control device(s) 24 and multifunction keyboard(s) 26, the pilot and co-pilot may interact with the data elements graphically and textually in accordance with feedback provided by the multiple displays 20.”).
Regarding claim 20, the supplemental cues are a visual icon (Walter, at least para. [0008], “Through use of the cursor control device(s) 24 and multifunction keyboard(s) 26, the pilot and co-pilot may interact with the data elements graphically and textually in accordance with feedback provided by the multiple displays 20.”).

Claims 2-3, 6, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Walter in view of Kneuper et al. and Suiter, as applied to claim 1 above, and further in view of Gordon (US 6,285,298 B1).
Regarding claim 2, Walter does not expressly teach, but Gordon teaches an apparatus comprising a yaw damper interface that controls aircraft stability with automated turn coordination and, regarding claim 3, wherein the autopilot control interface and the yaw damper interface are activated simultaneously (Gordon, at least col. 4, lines 34-44, “The flight control system 115 in FIG. 1 may be an integrated three-axis autopilot with yaw damper, flight guidance, and automatic pitch trim.  The FCS 115 may be a dual system made up of two flight guidance computers (FGC) (not shown), an auto pilot panel (APP) (not shown), a mode select panel (MSP) (not shown), and three primary servos (not shown).  The autopilot provides control signals required driving aileron and elevator servos in response to commands from a flight guidance portion of the FCS.  The yaw damper provides control signals to drive a rudder servo as required for yaw damping and turn coordination.”).  It would have been obvious to incorporate the teaching of Gordon into the system of Walter for the purpose of providing an integrated system of control of the aircraft about all axes of movement and maneuvering, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed 
Regarding claim 6, Walter does not expressly teach, but Gordon teaches an apparatus wherein the flight direction parameters comprise pitch and roll parameters for the aircraft (Gordon, at least col. 5, line 66 to col. 6, line 17, “A pitch comparator is enabled in the PFD…A roll comparator is enabled in the PFD…The pitch and roll comparators are enabled when both sides are not using a common attitude source and both sides are not failed.  When the pitch and roll comparators are enabled, and both the pitch and roll comparator limits are exceeded (described above), the pitch and roll miscompare warning `ATT` 610 is displayed in yellow.”).  It would have been obvious to incorporate the teaching of Gordon into the system of Walter for the purpose of providing an integrated system of control of the aircraft about all axes of movement and maneuvering, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claims 9 and 10, Walter does not expressly teach, but Gordon teaches an apparatus wherein the vertical flight parameters comprise a pitch angle function for the aircraft with a default vertical mode that maintains the pitch attitude of the aircraft. (Gordon, at least col. 4, lines 34-44, “The flight control system 115 in FIG. 1 may be an integrated three-axis autopilot with yaw damper, flight guidance, and automatic pitch trim.  The FCS 115 may be a dual system made up of two flight guidance computers (FGC) (not shown), an auto pilot panel (APP) (not shown), a mode select panel (MSP) (not shown), and three primary servos (not shown).  The autopilot provides control signals required driving aileron and elevator servos in response to commands from a flight guidance portion of the FCS.  The yaw damper provides control signals to drive a rudder servo as required for yaw damping and turn coordination.”).  It would have been obvious to incorporate the teaching of Gordon into the system of Walter for the purpose of providing an integrated system of control of the aircraft about all axes of movement and maneuvering, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 15, Walter does not expressly teach, but Gordon teaches an apparatus wherein the lateral flight parameters comprise a roll function of the aircraft (Gordon, at least col. 4, lines 44-52, “The flight guidance portion of the FCS also provides flight director steering commands and mode select data to the PFD 105 based on a currently active flight guidance mode.  The FGC of the flight control system receives attitude and heading data from the dual AHS 124 and 125 and air data from the dual ADS 119 and 120.  Other data is supplied as appropriate from other systems and controls to operate the flight control system 115.”; and col. 6, lines 7-10, “A roll comparator is enabled in the PFD 105 when two AHS sources 124 and 125 are provided to the PFD 105 and one is displayed on the PFD 105 to the pilot and the other source is displayed on the PFD to the copilot.”).  It would have been obvious to incorporate the teaching of Gordon into the system of Walter for the purpose of providing an integrated system of control of the aircraft about all axes of movement and maneuvering, and as a combination of known prior art elements in a known manner with an expectation of predictable .

Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered but they are not persuasive. The arguments presented are directed to the amended language of the independent claims, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DONALD J WALLACE/Primary Examiner, Art Unit 3665